Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
14, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00642-CV


   CLEARCORRECT, INC., CLEARCORRECT HOLDINGS, INC., AND
        STRAUMANN MANUFACTURING, INC., Appellants

                                        V.

                          ZANE RUSSELL, Appellee

                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-62387


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed August 19, 2019. On December
30, 2019, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                         2